DETAILED ACTION
Claims 1-20 dated 12/26/2019 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are  rejected under 35 U.S.C. 103 as being unpatentable over Micks (US2018/0203445) in view of Yutaka (US2011/0161966) and here in after will be referred as Micks and Yutaka. 

Regarding Claim 1, Micks teaches a system (Fig .2 #200) comprising:
 a first computing device comprising a first instance of a vehicle-based processing system, the first computing device configured to at least (Para [0037] Line 6-7: “For example, the system 120 may include controller 122 housed within a vehicle”):
 receive sensor data from one or more sensors coupled to the first computing device(Para [0039] : “The controller 122 may receive one or more image streams from one or more imaging devices 124. For example, one or more cameras may be mounted to the vehicle and output image streams received by the controller 122. The controller 122 may receive one or more audio streams from one or more microphones 126. For example, one or more microphones or microphone arrays may be mounted to the vehicle and output audio streams received by the controller 122. The microphones 126 may include directional microphones having a sensitivity that varies with angle.”); 
identify at least a first subsystem and a second subsystem, of a plurality of subsystems of the first instance of the vehicle-based processing system, that are to be executed based at least partly on receiving the sensor data; (Fig .1b # Different modules #130,124,126,136 as show below in the Fig) 

    PNG
    media_image1.png
    509
    695
    media_image1.png
    Greyscale

and execute the first subsystem and the second subsystem 130 may include an obstacle identification module 132 a, a collision prediction module 132 b, and a decision module 132 c. The obstacle identification module 132 a analyzes outputs of the sensing devices 124, 126, 128 and identifies potential obstacles, including people, animals, vehicles, buildings, curbs, and other objects and structures. In particular, the obstacle identification module 132 a may identify obstacles using a machine learning model or statistical model as described below with respect to FIGS. 3 through 11. [0043]The collision prediction module 132 b predicts which obstacle images are likely to collide The collision prediction module 132 b may evaluate the likelihood of collision with objects identified by the obstacle identification module 132 a as well as obstacles detected using the machine learning module 132 a. The decision module 132 c may make a decision to stop, accelerate, turn, etc. in order to avoid obstacles. The manner in which the collision prediction module 132 b predicts potential collisions and the manner in which the decision module 132 c takes action to avoid potential collisions may be according to any method or system known in the art of autonomous vehicles.” : here it is implied that the different modules would generate different output data); 
and 
a second computing device (# Fig 1A #112 Training Module for simulating the vehicle related data) comprising a second instance of the vehicle- based processing system, the second computing device configured to at least: receive simulated sensor data representing data generated by one or more sensors (Fig 3A Para [0055]: “Referring to FIG. 3A, the illustrated method 300 a may be executed by the server system 102 in order to evaluate a statistical model 110 b. The method 300 a may include defining 302 a scenario model. For example, as shown in FIGS. 4A and 4B, an environment model including a road 400 may be combined with models of vehicles 402, 404 placed within lanes of the road 400 and having velocities and accelerations that may vary from one time step to the next during propagation of the scenario model.”);

    PNG
    media_image2.png
    546
    508
    media_image2.png
    Greyscale

 identify at least a third subsystem and a fourth subsystem, of a plurality of subsystems of the second instance of the vehicle-based processing system, that are to be executed based at least partly on receiving the simulated sensor data(Fig 1A Para [0033-0035] #114a-e sensor simulation module, annotation module ,machine learning module etc.  for simulating the vehicle data, it   implies that the simulated sensor operates at a second instance); 
and schedule execution of the third subsystem and the fourth subsystem, wherein the third subsystem is required to complete execution prior to execution of the fourth subsystem being 
Micks does not expressly teaches first subsystem and second subsystem are executed  concurrently .
Yutaka teaches first subsystem and second subsystem are executed  concurrently (Fig.10 Also Para [0079-0081]: “ In FIG. 11, SP1 and SP2 perform simulations again in a sequential manner for the time slot TS1 after restoring the simulation conditions stored at t=100 msec. A sequential execution may be performed according to the following algorithm, for example. [0080]The scheduler 10 creates a sequence list indicating the order of sequential executions such as “SP1->SP2->SP1->SP2 . . . ”, and instructs SP1 and SP2 according to this sequence list to perform simulations in a sequential manner. When a data exchange with another SP occurs in either SP1 or SP2 that is performing simulation, the scheduler 10 instructs the next SP in the sequence list to perform simulation in a sequential manner. When the simulation time of SP1 or SP2 that is performing simulation has reached the end of the time slot TS1, the scheduler 10 removes, from the sequence list, SP1 or SP2 that has reached the end of the time slot TS1.[0081]In the example of FIG. 11, SP1 is the first to perform simulation in a sequential manner according to the sequence list. At t=120 msec, SP1 suspends the simulation because a data write operation S1 with respect to SP2 occurs at t=120 msec. In FIG. 11, then, SP2 performs simulation in a 2 suspends the simulation because a data write operation S2 with respect to SP1 occurs at t=150 msec”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micks to incorporate the teachings of Yutaka to include first subsystem and second subsystem are executed  concurrently. Doing so would improve the computation efficiency. 

Regarding Claim 2,  Micks in view of Yutaka teaches the system of claim 1. Micks also teaches wherein the first computing device comprises an onboard computing device of a vehicle (Para [0037] : “For example, the system 120 may include controller 122 housed within a vehicle.”), and wherein the second computing device comprises a user device separate from the vehicle (#Server #102 Para [0025] : “Referring to FIG. 1A, a network environment 100 may include a server system 102 that hosts or accesses a database 104 including data sufficient to define a scenario for training or evaluation of a detection system.”).  

Regarding Claim 3,  Micks in view of Yutaka teaches the system of claim 2. Yutaka also teaches wherein the user device is configured to execute the second instance of the vehicle-based processing system as a deterministic simulation of the first instance of the vehicle-based processing system executing on the onboard computing device of the vehicle (Fig.1  Para [0021] : “FIG. 1 is a drawing illustrating an example of the configuration of a distributed environment for performing simulation. In the distributed environment for performing simulation illustrated in FIG. 1, plural simulation programs 1 through 3 (hereinafter referred to as SP1 through SP3) run in parallel, thereby performing a simulation for the entire LSI circuit.”:”).  
Regarding Claim 4,  Micks in view of Yutaka teaches the system of claim 1. Micks teaches about first subsystem and second sub system and would be obvious variations in view of Micks and Yutaka. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micks and Yutaka to incorporate the teachings of obvious variations to include the first subsystem of the first instance corresponds to the third subsystem of the second instance, and wherein the second subsystem of the first instance corresponds to the fourth subsystem of the second instance. Doing so would improve the computation efficiency. 

Regarding Claim 5,  Micks in view of Yutaka teaches the system of claim 1, wherein the simulated sensor data comprises a copy of the sensor data (Para [0063] : “The result of the simulating of sensor perception at step 306 may be a streams of sensor outputs, e.g. a series of images, an audio signal, a set of point clouds, a sets of reflections at different time points, etc.”).

Claims 6, 9, 12-14, 16, and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. (US2016/0092247) in view of Micks and in further view NPL (Multiple Threads on a Single CPU) and here in after will be referred as Branson , Micks and NPL. 

Regarding Claim 6,  
A computer-implemented method (Fig.3:a computer implemented method) comprising:—under control of a computing system configured to execute specific instructions (Fig.6;Para.[0051]:
Control by a system),
600 for a stream computing application, beginning from one or more sources 602 and continuing through to one or more sinks 602. The operator graph 600 includes compute nodes 110E-110I. The compute node 110E includes the processing elements PE11, PE12, PE13, and PE14. The compute node 110F includes the processing elements PE15 and PE16. The compute node 110G includes the processing elements PE17 and PE18. The compute node 110H includes the processing elements PE19 and PE20. The compute node 110I includes the processing elements PE21, PE22, PE23, and PE34.” : receiving the simulation data for the simulator);
determining that a first nodelet, of 600 for a stream computing application, beginning from one or more sources 602 and continuing through to one or more sinks 602. The operator graph 600 includes compute nodes 110E-110I. The compute node 110E includes the processing elements PE11, PE12, PE13, and PE14. The compute node 110F includes the processing elements PE15 and PE16. The compute node 110G includes the processing elements PE17 and PE18. The compute node 110H includes the processing elements PE19 and PE20. The compute node 110I includes the processing elements PE21, PE22, PE23, and PE34.[0052] Processing elements on compute node 110E communicate tuples to processing elements on compute nodes 110F, 110G, and 110H, respectively, via links L5, L6 and L7. Processing elements on compute nodes 110F, 110G, and 110H communicate tuples to processing elements on compute node 110I, respectively, via links L8, L9 and L10.”: the computing 
determining that a second nodelet of the 600 for a stream computing application, beginning from one or more sources 602 and continuing through to one or more sinks 602. The operator graph 600 includes compute nodes 110E-110I. The compute node 110E includes the processing elements PE11, PE12, PE13, and PE14. The compute node 110F includes the processing elements PE15 and PE16. The compute node 110G includes the processing elements PE17 and PE18. The compute node 110H includes the processing elements PE19 and PE20. The compute node 110I includes the processing elements PE21, PE22, PE23, and PE34.[0052] Processing elements on compute node 110E communicate tuples to processing elements on compute nodes 110F, 110G, and 110H, respectively, via links L5, L6 and L7. Processing elements on compute nodes 110F, 110G, and 110H communicate tuples to processing elements on compute node 110I, respectively, via links L8, L9 and L10.”: the computing node110Fcomprises different processing elements PE15and PE16,the computing node is considered as the nodelet ,and the processing elements are considered as executable nodelets”: the computingnode110G for processing second operation, the computing node110Fand110G operate independently);
scheduling the first nodelet to perform the first operation during a first period of time, 
scheduling the second nodelet to perform the second operation during a second period of time following the first period of time, 
executing the first nodelet to perform the first operation during the first period of time, wherein the first operation generates output data to be processed by a third nodelet of the plurality of executable nodelets (Fig.6;Paras.[(0051-[0052]:the computing node110F processes the data in the first time interval, generate the output to be processed by the computing node110l);
scheduling the third nodelet to perform a third operation during a third period of time following the second period of time(Fig.6;Paras.[(0051-[0052]:the computing node110G process the data in the third time period following the second time period);
executing the second nodelet to perform the second operation during the second period of time (Fig.6;Paras.[0051-[0052]:the computing node110G process the data during the second Period of time);and
executing the third nodelet to perform the third operation during the third period of time (Fig.6;Paras.[0051-[0052]:the computing node110G process the data during the third period of time).

Micks teaches the vehicle based system has been commonly known ( Fig.1B; Paras.[0037]-[0045]: the different modules of vehicle).Therefore, the skilled person would find it obvious to apply the method to the vehicle based system.
NPL teaches no other nodelet of the plurality of executable nodelets is permitted to execute during the period of the first nodelet and the second nodelet (D8:Page2;Fig.2 : one computing node to execute during one time period based on the system configurations.e.g.for the multiple threads on a single CPU system, during one time interval, only one thread is allowed to process).Therefore, an ordinary  person skilled in the art would find it obvious to permit only one nodelet to execute and to allocate the resource to that node to improve the performance of that node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Branson to incorporate the teachings of Micks and NPL to include no other nodelet of the plurality of executable nodelets is permitted to execute during the period of the first nodelet and the second nodelet and  the first and second nodelets are of the vehicle-based system. Doing so would improve the performance of that node.
Similarly Claims 13 and 14 are rejected on the similar rational.

Regarding Claim 9, Branson in view of Micks and in further view of NPL teaches the  computer-implemented method of claim 6. Branson teaches wherein the first nodelet, second nodelet, and third nodelet are executed on a single thread (Fig. 11).  

Regarding Claim 12, Branson in view of Micks and in further view of NPL teaches the computer-implemented method of claim 6.
Micks teaches wherein receiving the input data simulating output of the vehicle-based sensor comprises receiving data representing a message previously generated by one of: a LiDAR sensor, a RADAR sensor, an inertial sensor, or a camera (Para [0040] : “In some embodiments, the system 120 may include other sensors 128 coupled to the controller 122, such as LIDAR (light detection and ranging), RADAR (radio detection and ranging), SONAR (sound navigation and ranging), ultrasonic sensor, and the like. The locations and orientations of the sensing devices 124, 126, 128 may correspond to those modeled in the sensor model 108 d used to train the machine learning model 110 a.”).

Regarding Claim 16, Branson in view of Micks and in further view of NPL teaches the system of claim 13.  Micks teaches wherein the input data simulates output of one of: a LiDAR sensor, a RADAR sensor, an inertial sensor, or a camera (Para [0040] : “In some embodiments, the system 120 may include other sensors 128 coupled to the controller 122, such as LIDAR (light detection and ranging), RADAR (radio detection and ranging), SONAR (sound navigation and ranging), ultrasonic sensor, and the like. The locations and orientations of the sensing devices 124, 126, 128 may correspond to those modeled in the sensor model 108 d used to train the machine learning model 110 a.”).  
Regarding Claim 19, Branson in view of Micks and in further view of NPL teaches the system of claim 13. 
Branson teaches wherein the first subsystem and the second subsystem are executed on a single thread (Para [0079-0084: it implies that there is a clock for simulation).  
	

Claims 7-8, 10-11, 15, 17-18 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Branson  in view of Micks and in further view NPL and in further view Yutaka and here in after will be referred as Branson , Micks, NPL and Yutaka. 

Regarding Claim 7, Branson in view of Micks and in further view of NPL teaches the computer-implemented method of claim 6. 
Yutaka also teaches  further comprising: setting a time of a simulated clock based on the input data, wherein the simulated clock remains static during execution of the first nodelet; and advancing the time of the simulated clock based at least partly on execution of the first nodelet completing, wherein the simulated clock remains static during execution of the second nodelet (Para [0079-0080] : “In FIG. 11, SP1 and SP2 perform simulations again in a sequential manner for the time slot TS1 after restoring the simulation conditions stored at t=100 msec. A sequential execution may be performed according to the following algorithm, for example. [0080] The scheduler 10 creates a sequence list indicating the order of sequential executions such as “SP1->SP2->SP1->SP2 . . . ”, and instructs SP1 and SP2 according to this sequence list to perform simulations in a sequential manner. When a data exchange with another SP occurs in either SP1 or SP2 that is performing simulation, the scheduler 10 instructs the next SP in the sequence 1 or SP2 that is performing simulation has reached the end of the time slot TS1, the scheduler 10 removes, from the sequence list, SP1 or SP2 that has reached the end of the time slot TS1.”)

    PNG
    media_image3.png
    463
    688
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Branson, Micks and NPL to incorporate the teachings of Yutaka to include setting a time of a simulated clock based on the input data, wherein the simulated clock remains static during execution of the first nodelet; and advancing the time of the simulated clock based at least partly on execution of the first nodelet completing, wherein the simulated clock remains static during execution of the second nodelet. Doing so would improve the performance of the method.

 Regarding Claim 8, Branson in view of Micks and in further view of NPL teaches the  computer-implemented method of claim 6. 
1 is the first to perform simulation in a sequential manner according to the sequence list. At t=120 msec, SP1 suspends the simulation because a data write operation S1 with respect to SP2 occurs at t=120 msec.”).
  

Regarding Claim 10, Branson in view of Micks and in further view of NPL teaches the computer-implemented method of claim 9. 
Yutaka teaches wherein executing the first nodelet comprises using a second thread to perform a function initiated by the first nodelet, wherein execution of the first nodelet is not permitted to end until the function has completed execution on the second thread (Para [0084] : “In FIG. 11, then, SP1 performs simulation in a sequential manner according to the sequence list from the point of t=170 msec at which the simulation was suspended. Thereafter, no data exchange with SP2 occurs in SP1 until the end of simulation for the time slot TS1, so that the simulation comes to a halt at the end of the time slot TS1. The scheduler 10 removes SP1 from the sequence list.”).
  
Regarding Claim 11, Branson in view of Micks and in further view of NPL teaches the computer-implemented method of claim 6. 
Yutaka also teaches further comprising copying the output data from a first memory location associated with the first nodelet to a second memory location associated with the third nodelet, wherein both the first memory location and the second memory location are in a portion of memory allocated to a single process of the computing system (Para [0040] Line 1-5: “At the 1 through SP3, SP1 through SP3 are read from the auxiliary memory unit 34 to be loaded to the main memory unit 35. The computing unit 36 performs various types of processing by use of SP1 through SP3 stored in the main memory unit 35 as will be describe later.”).  
 
Regarding Claim 15, Branson in view of Micks and in further view of NPL teaches the system of claim 14. 
Yutaka also teaches wherein the one or more processors are further configured to at least copy the output data from a first memory location associated with the first subsystem to a second memory location associated with the third subsystem, wherein both the first memory location and the second memory location are in a portion of memory allocated to a single process (Para [0040] “At the time of activation of SP1 through SP3, SP1 through SP3 are read from the auxiliary memory unit 34 to be loaded to the main memory unit 35. The computing unit 36 performs various types of processing by use of SP1 through SP3 stored in the main memory unit 35 as will be describe later.”).  


Regarding Claim 17, Branson in view of Micks and in further view of NPL teaches the system of claim 13. 
Yutaka also teaches  wherein one or more processors are further configured to at least: set a time of a simulated clock based on the input data, wherein the simulated clock remains static during execution of the first subsystem; and advance the time of the simulated clock based at least partly on execution of the first subsystem completing, wherein the simulated clock remains static 1 and SP2 perform simulations again in a sequential manner for the time slot TS1 after restoring the simulation conditions stored at t=100 msec. A sequential execution may be performed according to the following algorithm, for example. The scheduler 10 creates a sequence list indicating the order of sequential executions such as “SP1->SP2->SP1->SP2 . . . ”, and instructs SP1 and SP2 according to this sequence list to perform simulations in a sequential manner. When a data exchange with another SP occurs in either SP1 or SP2 that is performing simulation, the scheduler 10 instructs the next SP in the sequence list to perform simulation in a sequential manner. When the simulation time of SP1 or SP2 that is performing simulation has reached the end of the time slot TS1, the scheduler 10 removes, from the sequence list, SP1 or SP2 that has reached the end of the time slot TS1.”).

  Regarding Claim 18, Branson in view of Micks and in further view of NPL teaches the system of claim 13. 
Yutaka also teaches wherein one or more processors are further configured to at least set a time of a simulated clock based on the input data, wherein the simulated clock remains static during execution of both the first subsystem and the second subsystem (Para [0081] : “In the example of FIG. 11, SP1 is the first to perform simulation in a sequential manner according to the sequence list. At t=120 msec, SP1 suspends the simulation because a data write operation S1 with respect to SP2 occurs at t=120 msec. In FIG. 11, then, SP2 performs simulation in a sequential manner according to the sequence list. At t=150 msec, SP2 suspends the simulation because a data write operation S2 with respect to SP1 occurs at t=150 msec.”).  

Regarding Claim 20, Branson in view of Micks and in further view of NPL teaches the system of claim 19.
Yutaka teaches wherein executing the first subsystem comprises using a second thread to perform a function initiated by the first subsystem, wherein execution of the first subsystem is not permitted to end until the function has completed executing on the second thread (Para [0084] : “ In FIG. 11, then, SP1 performs simulation in a sequential manner according to the sequence list from the point of t=170 msec at which the simulation was suspended. Thereafter, no data exchange with SP2 occurs in SP1 until the end of simulation for the time slot TS1, so that the simulation comes to a halt at the end of the time slot TS1. The scheduler 10 removes SP1 from the sequence list.”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maturana et al. (US9922148) discloses Systems and methods that efficiently simulate controlled systems are presented. A simulation management component (SMC) controls simulation of a controlled system by controlling a desired number of nodes, each comprising a controller (e.g., soft controller) and a simulated component or process, which are part of the controlled system. The simulation can be performed in a step-wise manner, wherein the simulation can comprise a desired number of steps of respectively desired lengths of time. For each step, the SMC dynamically selects a desired clock (e.g., currently identified slowest clock) as a master clock for the next step. The SMC predicts a length of time of the next step to facilitate setting a desired length of time for the next step based in part on the predicted length of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668